Citation Nr: 0122973	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-17-436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include chronic low back pain.  

2.  Entitlement to service connection for chronic 
pseudofolliculitis barbae (PFB).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1992 to 
March 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery Alabama.  

In April 1999, the Board remanded this matter to the RO for 
further development to include an opinion regarding the 
etiology of the veteran's back disability.  As this 
development has been completed, the appeal is once again 
before the Board.

The Board also directed the RO to provide the veteran a VA 
examination for the purpose of determining the etiology of 
the veteran's chronic pseudofolliculitis barbae.  The Board 
notes this development has not been completed; therefore, the 
claim for service connection for PFB will be addressed in the 
Remand portion of this decision.  


FINDING OF FACT

The evidence of record demonstrates that the veteran's back 
disability, diagnosed as chronic low back pain, originated 
during service.  





CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, residuals of a back injury, diagnosed as chronic low 
back pain, was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In light of 
the favorable determination herein, further remand of this 
appeal for compliance with the VCAA and the implementing 
regulations is neither needed nor prejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The report of the veteran's service entrance examination 
dated in April 1992 is negative for complaints or findings 
pertaining to a back disability.  Service records dated in 
June 1993 reflect that the veteran reported having incurred 
an injury.  The veteran indicated that he was carrying a PON-
6 on the right shoulder and a bucket on the other hand while 
on the flight line and that exhaust from an aircraft knocked 
him down.  As a result the veteran reported that he felt 
pain.  Although service medical records subsequent to the 
accident reflect that the veteran was treated primarily for a 
right shoulder injury, an entry (the date of which is 
illegible) shows that the veteran was placed on a home 
exercise program for his back until follow-up with a physical 
therapist.  When examined for separation in July 1995, the 
veteran reported a history of recurrent back pain.  There 
were no clinical findings registered with regard to the back 
during service.  

The record includes a statement dated in July 1997 of an 
acquaintance of the veteran.  The affiant stated that the 
veteran fell while carrying an aircraft servicing unit during 
service and that he injured his right shoulder and right 
thumb and that the veteran had fluid on his back and a bruise 
that looked as though the PON-6 fell on him.  It was also 
noted that the veteran complained of back pain subsequent to 
the injury.  

At a personal hearing dated in August 1997 before a hearing 
officer, the veteran provided testimony with respect to his 
claim.  The veteran reported that he injured his back at the 
same time in which he injured the right shoulder as provided 
in the service medical records.  The veteran indicated that 
although he complained of back pain no studies regarding the 
back, but noted that he received physical therapy for the 
back during service.   

At a September 1997 VA examination, the veteran reported a 
history of an injury to the lower back in 1993.  The veteran 
elaborated that at the time of the injury he was carrying a 
heavy load and fell and that he developed chronic low back 
pain.  It was noted that X-rays of the lumbar spine 
associated with the examination were normal.  A physical 
examination of the lumbar spine revealed, in pertinent part, 
that straight leg raising to 45 degrees on the right produced 
pain in the back; there was decreased pain and touch 
sensation on the medial aspect of the right foot.  The 
diagnosis was chronic low back pain, status post remote 
injury.  

Pursuant to the April 1999 Board remand, the veteran was 
accorded a VA compensation and pension examination in October 
1999 for the purpose of determining the etiology of the 
veteran's back disability.  The examiner indicated that he 
reviewed the veteran's claims file.  The examiner noted that 
there was mention of a low back injury in 1993 that occurred 
while the veteran was carrying heavy loads during service.  
The examiner also noted that there was a previous diagnosis 
for chronic low back pain.  At the conclusion of an 
examination of the spine, the examiner diagnosed the veteran 
as having chronic recurrent low back myofascial mechanical 
pain syndrome.  The examiner opined that the veteran's 
current back disability occurred in service while the veteran 
was lifting heavy loads.  

The veteran asserts that he developed a back disability as a 
result of an injury incurred in service.  While service 
medical records establish that the veteran injured his 
shoulder while carrying heavy equipment, these records only 
show that veteran received treatment for his back on one 
occasion during service and that the veteran reported a 
history of chronic back pain when he separated from service 
in July 1995.  There are no clinical findings or diagnoses 
pertaining to a back disability during service.  However, a 
VA examiner opined in October 1999 that the veteran back 
disability, namely chronic recurrent low back myofascial 
mechanical pain syndrome, is related to the service injury.  
Although the examiner claims to have reviewed the veteran's 
claims file, he reported that the veteran had a prior 
diagnosis of chronic low back pain.  The Board notes that 
such an entry is not of record.  Yet, the evidence does 
establish that the veteran lifted a heavy load while in 
service and suggests that the veteran may have had some 
problems with his low back during service.  According the 
veteran the benefit of doubt, the Board finds the service 
connection for residuals of a low back disability is 
warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, supra.


ORDER

Service connection for residuals of a low back injury, 
diagnosed as chronic low back pain, is granted.  


REMAND

As noted previously, the Board remanded this matter in April 
1999 for further development to include a VA examination with 
an opinion concerning the presence and etiology of any PFB.  
However, the record does not show that such an examination 
was scheduled.  In Stegall v. West, the United States Court 
of Appeals for Veterans Claims held that a remand creates a 
right in the veteran to compliance with the instructions 
contained herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this context, the VCAA also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45, 630 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159 (c)(4)(i)(A-C)).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
pseudofolliculitis barbae since 
separation from service.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.

2.   The veteran should be afforded a VA 
dermatological examination by a 
specialist, if available, to determine 
the nature and extent of any 
pseudofolliculitis barbae found to be 
present.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.  The examiner should 
state whether the veteran currently 
manifests PFB.  If so, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that such 
is related to service.  The rationale for 
all opinions expressed should be 
explained.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VA's 
duty to assist is completed.  Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures are fully complied 
with and satisfied.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for psuedofolliculitis barbae.   

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 
 



